Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harold Fox on 4/21/21.

The application has been amended as follows: 

	In lines 4-5 of claim 1, delete “suitable for the surface based on surface energy criteria such that the lubricant has an affinity towards a high-surface-energy surface”
	
	In line 6 of claim 1, insert “solid” before “surface”

	Amend claim 6 to read “The method of claim 1, wherein a surface energy of the lubricant does not match a surface energy of the solid surface”

	In lines 2-4 of claim 8, delete “the lubricant infused surface being selected as suitable for the surface based on surface energy criteria such that the lubricant has an affinity towards a high-surface-energy surface”

	In lines 7-9 of claim 8, replace “wherein the selected lubricant is directly applied to the solid surface to form the lubricant infused surface without applying a low-surface-energy coating to the surface” with “wherein the lubricant infused surface is formed by directly applying the lubricant to a solid surface without applying a low-surface-energy coating to the solid surface”

	Amend claim 13 to read “The method of claim 8, wherein a surface energy of the lubricant does not match a surface energy of the solid surface”



	Delete claim 17.

Statement of Reasons for Allowance
The independent claims have been amended to require that the lubricant infused surface repels fluids with a surface tension of less than 17 mN/m. The prior art, as exemplified by the Dhiman reference discussed in the previous office actions, does not disclose methods meeting the limitations of claims 1 and 8, where the resulting surface repels fluids with a surface tension of less than 17 mN/m, and similarly does not disclose or render obvious lubricant infused surfaces meeting the limitations of claim 15 which repel fluids with a surface tension of less than 17 mN/m. The amendments filed 4/8/21, as well as the examiner’s amendments set forth above, overcome the indefiniteness rejections set forth under 35 USC 112(b). The amended claims are therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771